DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Am U.S. Publication No. (2011/0271963 A1).
With respect to claim 7, Bar-Am substantially discloses an intrauterine system (as shown in figs.1A-1F) comprising: 
a wire [0047, the metal consisting of shape memory alloy, nitinol] including a portion forming a three-dimensional structure [0035] and (fig.1F) configured in a elastically deformable to partially collapsed configuration via a crush force larger than a force applied thereto by a relaxed uterine cavity [by virtue of the characteristic of the nitinol which is a shape memory alloy allows the three-dimensional structure to be adapted to elastically deformable to partially collapsed configuration via a crush force larger than a force applied thereto by a relaxed uterine cavity],
 the three-dimensional structure configured to elastically contract and expand in response to contraction and expansion of the uterine cavity [the intrauterine system is formed from nitinol which is a shape memory alloy; (when subjected to pressure (contraction/expansion; three dimensional structure, collectively) expands/contracts shape due to elastically material from which the intrauterine device is made of, such materials nitinol] as such is configured to elastically contract and expand in response to contraction and expansion of the uterine cavity; wherein the three-dimensional structure is formed by at least two contiguous loops of the wire which are angled with respect to each other [0073, two ring-like or loop-like structures positioned approximately perpendicular or about 90 degrees to each other] and (as shown in fig.1E and 1F); and a delivery guide (30) for advancing the wire into the uterine cavity [0184]-0185].  
Bar-Am substantially discloses the invention as claimed except the at least two contiguous loops form a loop-in-loop structure forming a spherical volume of 0.9 to 3.0 cm3 having a surface area of 4.5 to 10.1 cm2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the loop-in-loop structure of Bar-Am having a spherical volume of 0.9 to 3.0 cm3 having a surface area of 4.5 to 10.1 cm2   in order to thereby preventing perforation of the uterine wall [0034 of Bar-Am], as applicant appears to have placed no criticality on the claimed range (see page 8, lines 17-19 of Applicant’s specification and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 28, Bar-Am discloses the delivery guide (30) maintains the wire in a linear configuration (as shown in fig.1A) such that when advanced out of the delivery guide, the portion of the wire forms the three-dimensional structure having the loop-in-loop structure (as shown in figs.1E and 1F).  
With respect to claim 29, Bar-Am discloses the three-dimensional structure is formed by sequential wire looping as the portion of the wire is advanced out of the delivery guide (as shown in figs.1E and 1F).  
	With respect to claim 30, Bar-Am substantially discloses the invention as claimed except the at least two contiguous loops are 12 to 18 mm in diameter.  It would have been obvious to one of ordinary skill before the effective filing date of the invention to optimize Bar-Am at least two contiguous loops to have diameters of 12-18 mm because, as Bar-Am discloses in (abstract), three dimensional ball-like configuration within said uterine cavity following its emergence from said sleeve, such that expulsion from said uterine cavity, malposition in said uterine cavity, and perforation of the uterine walls is prevented, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 With respect to claim 31, Bar-Am discloses the at least two contiguous loops are arranged such that a first loop of the at least two contiguous loops is positioned within the plane of a second loop of the at least two contiguous loops (as shown in fig.1E).  
With respect to claim 32, Bar-Am discloses the angle of the at least two contiguous loops when measured at a wire portion interconnecting the loops is 60-120 degrees other [0073, two ring-like or loop-like structures positioned approximately perpendicular or about 90 degrees to each other].  
	With respect to claim 33, Bar-Am substantially discloses the invention as claimed except the wire diameter is 0.3-1.0 mm.  It would have been obvious to one of ordinary skill before the effective filing date of the invention to optimize Bar-Am wire to have a diameter of 0.3-1.0 mm in order to conform into a predetermined three dimensional ball-like configuration within said uterine cavity following its emergence from said sleeve [0074 of Bar-Am], it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 34, Bar-Am substantially discloses the invention as claimed except the wire is 50-100 mm in length.  It would have been obvious to one of ordinary skill before the effective filing date of the invention to optimize Bar-Am wire length to have of 50-100 depending on the anatomical features of the patient, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 35, Bar-Am discloses the three-dimensional structure is 50% to 100% of the length of the wire (as shown in figs.1E and 1F).  
With respect to claim 36, Bar-Am discloses the wire is composed of Nitinol [0047].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786